Citation Nr: 0000034	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  97-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for claimed jungle rot 
of the feet.  

3.  Entitlement to service connection for claimed blackout 
spells of unknown etiology.  

4.  Entitlement to service connection for claimed dizziness.  

5.  Entitlement to service connection for numbness and 
tingling of the hands claimed as a result of exposure to 
herbicides.  

6.  Entitlement to service connection for viral hepatitis 
claimed as a result of exposure to herbicides.  

7.  Entitlement to service connection for sinusitis claimed 
as a result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 1996 and February 1997 rating decisions of 
the RO.  



FINDINGS OF FACT

1.  In an October 1974 rating action, the RO denied the 
veteran's original claim of service connection for bilateral 
hearing loss.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1974 RO decision.  

3.  The veteran's reopened claim of service connection for 
bilateral hearing loss is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2. The veteran has submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss. 38 
U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§  3.303, 3.306, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. New and material evidence

In October 1974, the RO denied the veteran's claim of service 
connection bilateral sensorineural hearing loss, residuals of 
otitis media and injury to the ears in service.  The RO 
determined that hearing loss existed prior to service and was 
not shown to have been aggravated by military service beyond 
the natural progress of the condition.  It was also found 
that there were no residuals of otitis media shown and no 
evidence of an injury to the ears in service.  The veteran 
received notice of the October 1974 decision as well as his 
appellate rights; however, he failed to file a timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one-
year period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a Notice of Disagreement 
within one year of the October 1974 notice of the October 
1974 rating decision, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the RO's October 1974 rating decision, the 
evidence consisted of the veteran's service medical records 
and a May 1974 VA examination report.  The service medical 
records show that on entrance examination in September 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

50
LEFT
25
15
10

45

Defective hearing was noted and the veteran was placed on an 
H2 profile.

A July 1970 treatment record shows that the veteran was 
treated for a cold and the assessment was otitis media.   An 
undated audiological evaluation shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

45
LEFT
15
15
15

50


On separation examination in March 1973, audiological 
evaluation showed pure tone thresholds, in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20

45
LEFT
25
20
20

55

On VA examination in May 1974, the veteran reported that he 
developed difficulty hearing while in service.  On the 
audiological evaluation in May 1974, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

50
LEFT
10
10
5

45


The assessment was moderate high-frequency sensori-neural 
hearing loss at 4000 hertz, bilaterally.  

The evidence submitted after the October 1974 rating decision 
include VA hospital and outpatient records dated from 
February 1996 to July 1997 and private hospital and 
outpatient records dated from April 1979 to October 1987.  

The new evidence submitted includes a May 1996 VA treatment 
record which noted that the veteran reported hearing problems 
since 1973 after an explosion by the left ear.  He indicated 
hearing loss had progressively worsened since then.  On 
audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
60
75
LEFT
20
20
55
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that there was symmetric high frequency 
hearing loss consistent with noise exposure.  

The Board finds that the May and October 1996 VA examination 
reports are so significant that they must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is certainly new, as it was not of record at the time of the 
October 1974 rating decision.  Furthermore, the evidence is 
material as it is probative of the issue of service 
incurrence.  

Given the veteran's report of noise exposure during service, 
the fact that he is a combat veteran and the VA examiner's 
statement that bilateral sensorineural hearing loss was 
consistent with noise exposure, this evidence is certainly so 
significant that it must be considered to fairly decide the 
claim.  Thus, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hearing loss.  


II. Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a). 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease. Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic. 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R.  § 3.306(b) (1999).  
 
In light of the audiological findings shown at entrance and 
separation, the veteran's reported noise exposure during 
service, his continuing hearing loss since service, and the 
October 1996 VA examination report findings, the Board finds 
the claim of service connection for bilateral hearing loss to 
be well-grounded.  38 U.S.C.A. 5107(a).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss and 
the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for bilateral hearing loss by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All indicated development should be undertaken in this 
regard, including an examination to determine whether pre-
existing hearing loss underwent an increase in severity 
beyond the natural progress of the disease during service.  
All current treatment record should be obtained.  

The veteran asserts that he currently suffers from jungle rot 
of the feet, blackouts spells and dizziness which had their 
onset during service.  He also asserts that he has numbness 
and tingling of the hands, viral hepatitis and sinusitis as a 
result of exposure to herbicides during service.  These 
assertions are not probative as a layperson is not competent 
to proffer an opinion regarding the etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
the veteran should be provided an opportunity to obtain any 
medical evidence to support his contentions regarding the 
claimed disabilities.  See 38 U.S.C.A. § 5103(a); Robinette, 
supra.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss.  In addition, the RO should 
ask the veteran to submit all medical 
evidence which tends to support his 
assertions that jungle rot of the feet, 
blackout spells, dizziness, numbness and 
tingling of the hands, viral hepatitis 
and sinusitis are due to disease or 
injury in service or the result of 
exposure to herbicides during service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed hearing loss.  All indicated 
tests, including an audiometric 
evaluation, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion to whether the veteran has 
current disability due to a pre-existing 
hearing loss which underwent an increase 
in severity beyond natural progress 
during service.  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for bilateral hearing 
loss and readjudicate the remaining 
service connection claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



